An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, second to last line,		“part” has been replaced by --component--.
In claim 22, second to last line,	“member” has been replaced by --element--.

The above revisions were made in order to correct minor informalities as to consistency of claim terminology.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
DE 27 06 408 A1:	English abstract; Figure 1: harness 1, strain gauges 8, motor winch 5, and control device 9; paragraph 0018 of machine translation.
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774